Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The amendment filed on 05/20/2020 has been entered. Claims is presented for examination by the examiner. Claims 1-9 are now pending in the application. Claim 1 has been amended and claim 10 has been canceled by the Applicant. Previous objection to the drawings have been withdrawn in light of Applicant’s cancelation of claim 10. 
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Priority
As required by e M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on application JP  2019-062236, filed 03/28/2019 (Japan).
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
However, to overcome a prior art rejection, applicant(s) must submit a translation of the foreign priority papers in order to perfect the claimed foreign priority because said papers has not been made of record in accordance with 37 CFR 1.55.  See MPEP § 201.15.

Drawings
The applicant’s drawings submitted are acceptable for examination purposes.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Minamisawa (of record, see Information Disclosure Statement dated 03/25/2020) US 20160124242 A1. 
In regard to independent claim 1, Minamisawa teaches (see Figs. 1-11) an optical unit with a shake correction function  (i.e. as optical unit 100 with shake correction drive mechanism which swingably supports an optical module 10 having a photographing unit 1 in an inside of a fixed body 20 and is structured to swing the photographing unit 1, Abstract, paragraphs [02, 08-20, 43-49], as depicted in e.g. Figs. 1-4, 6-8) comprising: 
a movable body comprising an optical module (i.e. as optical module 10 having a photographing unit 1 swingably supported by the fixed body through a gimbal mechanism paragraphs [08-20, 45-52], as depicted in e.g. Figs. 1-4, 6-8); 
a gimbal mechanism (30) structured to swingably support the movable body (10) around a first axis intersecting an optical axis (i.e. one of L1, L2 axis) and swingably support the movable body around a second axis (i.e. other of L1, L2 axis) intersecting the optical axis and the first axis (as 30 swingably supports 10 around L1 and L2 axis that are perpendicular to optical axis L (Z-direction) and to one another see  e.g. paragraphs [47-55, 60-61], as depicted in Figs. 5, 3-4); 
a fixed body (20) which supports the movable body through the gimbal mechanism (i.e. as 20 supports 30 and swingably 10, paragraphs [45-55, 58-60, 68-73]); and 
a magnetic drive mechanism (500 with magnets 520, coils 560 is magnetic drive mechanism, paragraphs [45-52, ) structured to swing the movable body (10) around the first axis and around the second axis (500 as shake correction magnetic drive mechanism swings 10 around L1, L2, paragraphs [45-50,67], Figs. 2-5); 
wherein the gimbal mechanism (30) comprises: 
a gimbal frame (movable frame 32, paragraphs [55-65]); 
a first connection mechanism structured to turnably connect the movable body with the gimbal frame around the first axis (i.e. second frame 42 of 10, that  tunably connected via spherical body 38, protruded parts 38b to movable frame 32, around L2 axis, paragraphs [55-63], as depicted in e.g. Figs. 3-5); and 
a second connection mechanism structured to turnably connect the fixed body with the gimbal frame around the second axis (i.e. frame 25 fixed on 210,200 of 20, that is tunably connected via spherical body 38, protruded parts 38a to movable frame 32, around L1 axis, paragraphs [55-63], as depicted in e.g. Figs. 3-5); 
wherein the first connection mechanism (42, 38, 38b) comprises: 
a first spherical body (38, 38b, paragraphs [62-65], Figs. 3-5); 
a first spherical body fixing part to which the first spherical body is fixed in one of the movable body and the gimbal frame (as protruded part 38b in corner parts, indentations 322, 324 to which spherical body 38 is fixed in movable frame 32, paragraphs [62-63], as depicted in e.g. Figs. 3-5); and 
a first spherical body support part comprising a first concave curved face (receiving part 480 in concave shape) which faces the first spherical body fixing part and contacts with the first spherical body in another of the movable body and the gimbal frame (concave receiving part 480 faces protruding part(s) corners 38b 322,324 and contacts spherical body 38 in second frame 42 of 10, paragraphs [62-65], as depicted in e.g. Figs. 3-5); and 
wherein the first spherical body fixing part comprises a first fixing hole to which the first spherical body is partly fitted (i.e. as protruding parts 38b, 38 are fixed in indentation hole in corner parts 322, 324 of frame by 32, as depicted in Figs. 3-5, paragraphs [62-66]), and 
the first fixing hole is smaller in diameter than the first spherical body (i.e. as the diameter of indentation hole in corner 322 or 324 appears smaller than diameter of spherical body 38, 38b, as depicted in Figs. 4-5, paragraphs [62-66]), and as Fig. 5A reproduced below. 
However, in the alternative that the above diameters are the same size or if the first fixing hole diameter is slightly larger than the first spherical body diameter, the limitation is obvious as follows:
There was, at the time before the effective filing date of the claimed invention, a recognized problem or need in the art, which may include a design need or market pressure to solve a problem. In this case, it is recognized in the art that optical shake correction drive units with gimbal mechanisms with swing supports parts and structures are difficult to produce with reduced size(s), with swing supports having spherical body fixed to round corner indentation in corner (324) of movable frame (32) (paragraphs [07-11, 62-63]). 
As for the nature of invention of the reference, it is noted that there are a finite number of identified, predictable potential solutions to the recognized problem of fixing spherical body to respective corner indentation hole such that the diameter of spherical body can be either slightly larger or smaller or same size as diameter of corner indentation .  And these relative dimeter sizes present three options, and these finite (3) options could have been pursued, by one of ordinary skill in the art, the known potential solutions with a reasonable expectation of success.  
Further, to achieve and obtain swing support with reduced size with best performance in terms of stability, optimal friction and durability considering the above three different options  would have given a person of ordinary skill good reason to pursue the known options within his or her technical grasp, including improved image quality.  "If this leads to the anticipated success, it is likely that product was not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.”  KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) at 1397.  Success is anticipated since swing supports parts and structures are produce with reduced size sill having spherical body fixed to round corner indentation in corner (324) of movable frame (32) (paragraphs [07-11, 62-63]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try changing dimeter of the round corner indentation to be smaller than the diameter of spherical body as another of the finite options explained above. 

[AltContent: oval]
    PNG
    media_image1.png
    220
    306
    media_image1.png
    Greyscale


Regarding claim 2, Minamisawa teaches (see Figs. 1-11) that the second connection mechanism  (i.e. frame 25. 38, 38a, 32, paragraphs [55-63], Figs. 3-5) comprises: 
a second spherical body (38, 38a, paragraphs [60-61, 64-66], Figs. 3-5); 
a second spherical body fixing part to which the second spherical body is fixed in one of the fixed body and the gimbal frame (as protruded part 38a in corner parts 321, 323 to which spherical body 38 is fixed in movable frame 32, paragraphs [60-61], as depicted in e.g. Figs. 3-5; and 
a second spherical body support part comprising a second concave curved face (receiving part 280 in concave shape) which faces the second spherical body fixing part and contacts with the second spherical body in another of the fixed body and the gimbal frame (concave receiving part 280 faces protruding part(s) corners 38a 321,323 and contacts spherical body 38, 38a  in frame 25 of 210,200,20, paragraphs [60-61, 64-66], as depicted in e.g. Figs. 3-5); and 
the second spherical body fixing part comprises a second fixing hole to which the second spherical body is partly fitted (i.e. as protruding parts 38a, 38 are fixed in corner parts 321, 323 of the hole formed by 32, as depicted in Figs. 3-5, paragraphs [60-61, 64-66]).   

Allowable Subject Matter

Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With respect to claims 4-9, these claims depend on claim 3 and are objected to at least due to their dependency on claim 3. 

Response to Arguments

Applicant’s arguments with respect to claim 1 have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
As presented above, the cited prior art of Minamisawa teaches and renders obvious all limitations of amended claim 1.  

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIN PICHLER whose telephone number is (571)272-4015. The examiner can normally be reached Monday-Friday 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas K Pham can be reached on (571)272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIN PICHLER/Primary Examiner, Art Unit 2872